 
   
 
    

McKOooL S

Robin L. Cohen One Manhattan West
Direct Dial: (212) 402-9801 50" Floor
rcohen@McKoolSmith.com New York, NY 10001

August 12, 2020
VIA ECF

The Honorable George B. Daniels SO ORDERED:
United Stated District Judge
Southern District of New York
500 Pearl Street Daniels, U.S.D.J.
New York, NY 10009 , oy

Dated: AUG 1 2 299

RE: Virtu Financial, Inc. v. AXIS Insurance Co.
No.: 1:20-cv-06293, Application for Order Allowing Redactions

Dear Judge Daniels:

We represent Plaintiffs Virtu Financial, Inc. and Virtu Americas, LLC. (collectively
“Virtu”) in the above-referenced case. I write pursuant to Your Honor’s Individuals Rules of
Practice respectfully to request an order allowing Virtu to redact certain sensitive information
from Exhibits B, D, and E to Virtu’s Complaint.'

Virtu’s lawsuit is a claim for insurance coverage arising out of a hacking incident of
Virtu’s computer systems. Specifically, after a successful hacking campaign, the hackers took
over the email account of a Virtu executive and, pretending to be the executive, directed Virtu’s
accounting department to transfer approximately $10.8 million to two overseas accounts.
Neither the Virtu executive nor Virtu’s accounting personnel bear any responsibility for this
fraud, and their identities have no bearing on the merits of the dispute pending before the Court.

As such, in the interest of preventing personal embarrassment to these individuals—who
themselves are the victims of a crime-——Virtu respectfully requests that the Court grant Virtu
leave to redact these individuals’ names from Exhibits B, D, and E to Virtu’s Complaint.

Respectfully,

Mh kW

Robin L. Cohen

 

' Due to an error, Exhibits B, D, and E were initially filed on the Court’s public docket. Upon Virtu’s
request, the Clerk of the Court temporarily sealed these exhibits pending the Court’s consideration of this
application.
McKool Smith
A Professional Corporation * Attorneys

Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC

 
